On the 4th day of November, 1921, petitioner filed in this court her verified application for writ of habeas corpus to be admitted to bail in a cause pending and to be tried in the superior court of Creek county, Okla., wherein she, the said Frances Taylor, is charged with the murder of one Tennessee Watson. Petitioner alleges that she is now confined in jail in Creek county, Okla., by D.V. Livingston, sheriff of Creek county, Okla., and that she is held in custody by virtue of a commitment issued by George *Page 131 
Ham, of Creek county, as examining magistrate, upon a preliminary examination wherein the petitioner was charged with said offense. Attached to the application is a transcript of the evidence introduced at the preliminary examination of petitioner, and also affidavits in additional support of her application, and petitioner further alleges that the proof of her guilt of the murder is not evident, nor the presumption great, as appears from the evidence introduced at the preliminary examination and the additional affidavits. Petitioner further alleges that on the 1st day of November, 1921, she made application to the judge of the superior court of Creek county, Okla., for writ of habeas corpus to be admitted to bail on said charge, and that on said hearing said judge denied bail. Without entering into discussion of the evidence introduced against the petitioner at the preliminary examination and of the additional evidence in the form of affidavits that the petitioner has presented to this court in support of her application to be admitted to bail, we deem it sufficient to say, that a careful examination of this application convinces this court that petitioner is entitled as a matter of legal right to be admitted to bail in said cause. Wherefore it is considered and adjudged that petitioner be admitted to bail in the sum of $15,000 for the appearance of said Frances Taylor to answer said charge in the superior court of Creek county, Okla., under the terms and conditions provided by the law, said bond to be approved by court clerk of said Creek county, and upon approval the said defendant (petitioner) to be discharged from custody by the sheriff of Creek county.